DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for these limitations in their respective claims:
Claim 11 recites the limitation "the wiper" in line 1 of the claim. 
Claim 16 recites the limitation "the second plurality of bristles" in line 2 of the claim.  
Claim 17 recites the limitation "the bristle space" in line 1 of the claim and “the lash space” in line 2 of the claim.  
Claim 19 recites the limitation "the eye makeup" in line 1 of the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini (US Pat # 5,509,742) in view of Weihrauch (US Pat # 6,616,366).
In regards to claims 1-2 and 14-15, Balzarini teaches a system for eye makeup removal, the system comprising a handle portion (15) configured to be grasped by a hand and defining a formulation reservoir (62) that carries a formulation for removing eye makeup from a region of an eye (Col 2, Lines 56-57); an application portion (44) with a tip (46) shaped to apply the formulation to the region of the eye;
an aperture (Figure 4 at area within 48); and a support member extending between the handle portion and the application portion (Figure 4 at 56), the support member defining a lumen in fluid communication with the formulation reservoir and the aperture (Col 3, Lines 1-6) and eye makeup for application onto a region of an eye (Col 2, Lines 45-49).
Balzarini does not teach that the application portion includes a plurality of bristles. However, Weihrauch teaches a cosmetic applicator portion to be formed of a bristled (Figure 17 at 12, where Figure 17 shows a top row of bristles, which can be considered “a first plurality” and the bottom row can be considered “a second plurality”) brush (Figure 17) that has a central channel (16) that distributes product to the bristles (Col 8, Lines 10-20) from a reservoir. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute the wick/tip applicator portion of Balzarini to be a bristled brush with an 
Regarding claims 8-9, Balzarini teaches the cosmetic removal formulation contains an oil and other conventional liquid remover materials (Col 1, Lines 25-30) but does not expressly teach that one of the materials is a surfactant. However, the instant disclosure on page 6, lines 5-15 describes this specific material without any specificity or describing it as anything beyond being merely preferable as it does not describe it as contributing any unexpected result to the composition.  As such this specific composition is deemed matter of design choice (lacking in any criticality), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remover composition of Balzarini that contains an oil mixture to include the surfactant as claimed, as such material choice is well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum composition formula.

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claims 2 and 14 above, in further view of De Brouwer et al. (US Pat # 7,992,577).
In regards to claims 3-4 and 16-17, Balzarini/Weihrauch teach the use of bristles for applying product to the lashes; but does not teach that a bristle space between two neighboring bristles of the second plurality of bristles corresponds to a lash space between eyelashes of the eye. However, De Brouwer et al. teaches a cosmetic applicator to contain bristles that are spaced to correspond with a lash space between lashes of an eye (Col 11, Lines 2-6, where such spacing is 1-1 multiple of the lash spacing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Balzarini/Weihrauch to be spaced to correspond 1-1 with the spacing between natural lashes, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claim 2 above, in further view of Wilson et al. (US Pub # 2015/0375448).
In regards to claim 5, Balzarini/Weihrauch teach bristles that can be formed of differing materials (Weihrauch Col 7, Line 65-Col 8, Line 3); but does not teach that the first plurality of bristles has a first stiffness and the second plurality of bristles has a second stiffness greater than the first stiffness. However, Wilson et al. teaches that applicators can be optimized by having arrays of bristles with differing stiffness (Paragraph 0097). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arrays of Balzarini/Weihrauch to have differing stiffness, as taught by Wilson et al. as Wilson et al. provides that altering such arrays provides different properties that may be desirable for a user (Wilson et al. Paragraph 0097).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claim 1 above, in further view of Bouix et al. (US Pub # 2017/0265620).
In regards to claim 6, Balzarini/Weihrauch teach the use of bristles, but does not teach a heating element disposed adjacent to the plurality of bristles configured to heat the plurality of bristles. However, Bouix et al. teaches providing a cosmetic applicator with a heater to heat the applicator in order to sanitize it between uses (Paragraph 0087). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Balzarini to have its applicators heated, as taught by Bouix et al. in order to sanitize the device between uses.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claim 1 above, in further view of Weihrauch (US Pub # 2003/0163884) which will herein be referred to as ‘Weihrauch II’.
In regards to claim 7, Balzarini/Weihrauch teach bristles; but does not teach that the bristles are optically transmissive. However, Weihrauch II teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Balzarini/Weihrauch to be the optically transmissive bristles of Weihrauch II in order to provide desired application properties for the user.

Claims 10-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch, as applied to claim 1 above, in further view of Gueret (US Pat # 5,339,841).
In regards to claims 10-12, Balzarini/Weihrauch teach the use of a brush carried by a support member, where the brush applies product to a user via apertures within and adjacent to the bristles. However, they do not teach a wiper slideably disposed about the support member, configured to remove eye makeup from the plurality of bristles.
However Gueret teaches providing an applicator (Figure 6 at 9’) attached to a handle (1’) via a lumen (6’) where the lumen carries an aperture (8’) to supply product that is stored in the handle (2’), where the applicator is stored within an enclosure (13’) in a container cap (Figure 5 at 19) that contains a wiper (18’) slidably disposed about the support member (as viewed in closed position in Figure 5 where the entire device is cooperatively coupled together) such that product is removed from bristles of the applicator as it passes through the wiper (Col 4, Lines 54-61 where 17 forms a wiper that terminates in shape shown by 18). Therefore it would have been obvious to one of ordinary skill of the art at the time the invention was filed to 
In regards to claims 13 and 22-23, Balzarini/Weihrauch teach the use of a brush carried by a support member, where the brush applies product to a user via apertures within and adjacent to the bristles. However, they do not teach a wiper slideably disposed about the support member, configured to remove eye makeup from the plurality of bristles.
However Gueret teaches providing an applicator (Figure 6 at 9’) attached to a handle (1’) via a lumen (6’) where the lumen carries an aperture (8’) to supply product that is stored in the handle (2’) via a pump (Figure 6 at 3’ and Col 5, Lines 40-45 which demonstrates that the second embodiment incorporates features of the first), where the applicator is stored within an enclosure (13’) in a container cap (Figure 5 at 19) that contains a wiper (18’) slidably disposed about the support member (as viewed in closed position in Figure 5 where the entire device is cooperatively coupled together) such that product is removed from bristles of the applicator as it passes through the wiper (Col 4, Lines 54-61 where 17 forms a wiper that terminates in shape shown by 18). Therefore it would have been obvious to one of ordinary skill of the art at the time the invention was filed to modify the remover applicator of Balzarini/Weihrauch include the wiper/pump of Gueret, in order to better control the amount of product present on the applicator.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch and Gueret, as applied to claim 13 above, in further view of Weihrauch II.
In regards to claim 18, Balzarini/Weihrauch teach bristles; but does not teach that the bristles are a different color than the eye makeup composition. However, Weihrauch II teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balzarini, in view of Weihrauch and Gueret, as applied to claim 13 above, in further view of Bouix.
In regards to claims 19-21, Bazarini teaches the system includes providing eye makeup (Col 2, Lines 45-49); but does not teach the eye makeup includes a phase-change material. However, Bouix teaches providing an applicator for applying eye makeup, where the eye makeup applied includes a phase change material configured to undergo phase change when contacted by a heated plurality of bristles (Paragraph 0087) of an applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the eye makeup applicator system of Balzarini to include the heated composition to be used in conjunction with a heated applicator, as taught by Bouix in order to provide a composition that is easy to manipulate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772